DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8 of Sagneri et al. U.S Patent No. 9,861,015 in view of Prosperi (2007/0016806 A1).
Regarding Claim 1,
Sagneri teaches a power module (claim 1, “power adapter”), comprising: Sagneri teaches a housing (claim 1, “housing”); Sagneri teaches an AC/DC converter in the housing (see claim 1; AC/DC converter in the housing), the AC/DC converter being configured to convert an AC input signal into a DC output signal (see claim 1); and a controller configured to control the AC/DC converter (see claims 1 and 7), wherein the controller is configured to change a power delivery capability of the power module based on an indication of a temperature of the power module (see claims 1 and 7). 
Sagneri does not explicitly disclose wherein the controller is configured to provide information regarding the power delivery capability of the power module to a device to receive the DC output signal, and to change the information regarding the power delivery capability of the power module based on an indication of the temperature the power module. 
Prosperi (Figs.1-3), however, teaches a controller (item 150) configured to control the AC/DC converter (153), wherein the controller (150) is configured to provide information regarding a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sagneri to that of Prosperi. The motivation would have been to communicate and inform the device on the amount of power produced by the AC/DC converter (including its ability to do so) based on the temperature of the power module. 
Regarding Claim 2,
The combination of Sagneri and Prosperi teaches the claimed subject matter in claim 1 and Sagneri further teaches wherein the power module comprises a power adapter (see claim; “power adapter”).
Regarding Claim 8,
The combination of Sagneri and Prosperi teaches the claimed subject matter in claim 1 and Sagneri further teaches at least one compartment in the housing, the at least one compartment comprising a phase change material having a transition temperature between 25 degrees Celsius and 85 degrees Celsius (see claim 1). 
Regarding Claim 9,
The combination of Sagneri and Prosperi teaches the claimed subject matter in claim 8 and Sagneri further teaches a second material having a thermal conductivity higher than that of the 
Regarding Claim 10,
The combination of Sagneri and Prosperi teaches the claimed subject matter in claim 9 and Sagneri further teaches wherein the second material comprises a metal (see claim 3). 
Regarding Claim 11,
The combination of Sagneri and Prosperi teaches the claimed subject matter in claim 8 and Sagneri further teaches wherein the phase change material is of a volume and configuration such that a temperature of an exterior surface of the housing remains below a temperature of 40 degrees Celsius when the power module delivers an average of power of at least 45W for a period of 30 minutes (see claim 5).
 Regarding Claim 12,
The combination of Sagneri and Prosperi teaches the claimed subject matter in claim 8 and Sagneri further teaches wherein the phase change material is of a volume and configuration such that a temperature of an exterior surface of the housing remains below a temperature of 40 degrees Celsius when the power module delivers an average of power of at least 45W for a period of 2 hours (see claims 5-6).
Regarding Claim 13,
The combination of Sagneri and Prosperi teaches the claimed subject matter in claim 1 and Sagneri further teaches wherein the power module has a volume no greater than 4 cubic inches (see claim 8).
Interpretation under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation "a power module" has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 22 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Power module: Par [0097] of applicant’s filed disclosure defines the power module as a power adapter. Thus, this limitation will be interpreted as being directed to these definitions and “equivalents thereof”. Id.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 depends on canceled claim 20 and should instead depend on independent claim 16.
Claim 21 further recites the limitation “the selected power delivery capability”. There is no antecedent basis for this limitation in the claim. It should instead be “a selected power delivery capability”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 6, 14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prosperi (2007/0016806 A1).
Regarding Claim 1,
Prosperi (Figs.1-3) teaches a power module (140), comprising: a housing (par [26]; box of item 140 noting that electronics are clearly covered so as to not leave them exposed to the elements 
*Examiner takes official notice that a power module comprises a housing and that the AC/DC converter is within the housing. See Sato (2016/0072391) - Figs.1 and 10, pars [25 and 106]; power module comprises a housing (804) and an AC/DC converter (AC/DC converter 50 inside of 1) within the housing (804). 
Regarding Claim 2,
Prosperi teaches the claimed subject matter in claim 1 and Prosperi further teaches wherein the power module comprises a power adapter (par [16]).
Regarding Claim 3,
Prosperi teaches the claimed subject matter in claim 1 and Prosperi further teaches a temperature sensor (item 156) to sense the temperature of the power module and generate a signal of the temperature of the power module (pars [26-27]).
Regarding Claim 6,

Regarding Claim 14,
Prosperi teaches the claimed subject matter in claim 1 and Prosperi further teaches wherein the power delivery capability of the power module comprises at least one of a power, current and/or voltage (pars [24, 33, 36-38]).
Regarding Claim 16,
Prosperi (Figs.1-3) teaches a method of controlling a power module (item 140) having an AC/DC converter (item 153, par [23]) configured to convert an AC input single into a DC output signal (pars [20 and 23]), the method comprising: Prosperi teaches measuring a parameter (i.e. temperature) of the power module (140) indicative of a temperature of the power module (pars [26-27]; measuring the parameter indicative of a temperature is measuring the temperature itself); determining power delivery capability information based on the parameter of the power module indicative of the temperature of the power module (140) (pars [35-38]); sending the power delivery capability information to a device powered by the power module (140) (pars [24-25, 27, 35-38]; communicating power delivery capability information at low and high temperatures to the device); and supplying power to the device in accordance with the power delivery capability information (pars [35-38]). 
Regarding Claim 17,
Prosperi teaches the claimed subject matter in claim 16 and Prosperi further teaches measuring of the parameter is performed using a temperature sensor (item 156) (pars [26-27]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Prosperi (2007/0016806 A1) in view of Lim (2015/0301552 A1).
Regarding Claim 4,
Prosperi teaches the claimed subject matter in claim 1. Prosperi does not explicitly disclose the power module comprises a Universal Serial Bus port to provide the DC output signal. Lim (Fig.5), however, teaches the power module (102) comprises a Universal Serial Bus port to provide the DC output signal (pars [3, 49, 53]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Prosperi’s source output 140 or interface 135 with Lim’s USB port. The motivation would have been because Prosperi states that its DC power is used for a laptop computer-USBs are known to power laptops. Thus, one of ordinary skill in the art would have realized the available means in the art of providing DC power to a laptop and used a USB port as taught by Lim.
Regarding Claim 5,
The combination of Prosperi in view of Lim teaches the claimed subject matter in claim 4 and the combination further teaches wherein the power module is configured to communicate with the device in accordance with a Universal Serial Bus Power Delivery Specification (Prosperi, pars [35-38] and Lim, pars [3, 50, 53, 61]).   
Regarding Claim 7,

Regarding Claim 21,
The combination of Prosperi and Lim teaches the claimed subject matter in claim 16 and the combination further teaches wherein the power module is controlled based on the selected power delivery capability (Lim, pars [63-65]).
Claims 8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Prosperi (2007/0016806 A1) in view of Wikander et al. (9,313,875 B2) (as evidenced by Marks 4,349,446).
Regarding Claim 8,
Prosperi teaches the claimed subject matter in claim 1. Prosperi does not explicitly disclose further comprising at least one compartment in the housing, the at least one compartment comprising a phase change material having a transition temperature between 25 degrees Celsius and 85 degrees Celsius. 
Wikander, however, teaches a power module comprising a housing (110), an AC/DC converter (Col.2, lines 27-28; noting that AC from coil 142 is converted to DC to charge battery 144) configured to convert an AC input signal (from 142) into a DC output signal (for charging 144); and at least one compartment (see Fig.1, compartment for 112s) in the housing, the at least one 
Regarding Claim 11,
The combination of Prosperi in view of Wikander teaches the claimed subject matter in claim 8 and the combination further teaches the temperature of an exterior surface of the housing remains below a temperature of 40 degrees Celsius (Prosperi, par [30]). The combination does not teach wherein the phase change material is of a volume and configuration such that the temperature of the exterior surface of the housing remains below a temperature of 40 degrees Celsius when the power module delivers an average power of at least 45W for a period of 30 minutes; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have any volume and any configuration of the phase change material including to absorb heat so that the exterior surface of the housing remains below a temperature of 40 degrees Celsius when the power module delivers an average power of at least 45W for a period of 30 minutes in order to prevent the housing from being too hot for the user to touch comfortably, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 12,
.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prosperi (2007/0016806 A1) in view of Wikander et al. (9,313,875 B2) (as evidenced by Marks 4,349,446) in further view of Haws (7,069,975).
Regarding Claim 9,
The combination of Prosperi in view of Wikander teaches the claimed subject matter in claim 8. The combination does not explicitly disclose a second material having a thermal conductivity higher than that of the phase change material, the second material being between first and second regions of the phase chase material. Haws, however, teaches a second material (12) having a thermal conductivity higher (Col.7, lines 7-8) than that of the phase change material (Col.7, line 13), the second material being between first and second regions of the phase change 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination with the second material of Haws for the purpose of providing a material that facilitates the distribution of heat within the phase change material disposed in the chamber of the housing (Haws, Col.7, lines 9-10).
 Regarding Claim 10,
The combination teaches the claimed subject matter in claim 9 and the combination further teaches wherein the second material comprises metal (Haws, Col.3, line 27).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Prosperi (2007/0016806 A1).
Regarding Claim 13,
Prosperi teaches the claimed subject matter in claim 1 and Prosperi teaches the reducing the size/volume of the power module (par [32]). Prosperi does not explicitly disclose wherein the power module has a volume no greater than 4 cubic inches; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had a small sized converter including a volume no greater than 4 cubic inches in order to increase its portability and to allow it a great deal of flexibility in implementing it in various applications, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claims 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Prosperi (2007/0016806 A1) in view of Purdy et al. (2005/0174094 A1).
Regarding Claim 15,
Prosperi teaches the claimed subject matter in claim 1 and Prosperi further teaches wherein the power module is configured to determine the indication of the temperature of the power module by measuring the temperature through the power module over time (pars [26-27]). Prosperi does not explicitly disclose measuring energy through the power module to determine the indication of the temperature of the power module. 
Purdy (Fig.1), however, teaches a power module (23) connected to a device (21) and Purdy teaches measuring energy through the power module (23) over time to determine the indication of the temperature (pars [49, 51]; Purdy teaches measuring voltage and current through the power module to detect overvoltage and overcurrent conditions noting that that voltage and current are energy parameters (i.e. measuring energy). Overvoltage and overcurrent conditions are indications of the temperature of the power module as such conditions lead to rise in temperature in the module). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings Prosperi to that of Purdy. The motivation would have been to indirectly determine the temperature of the power module by measuring other parameters of the power module besides the temperature itself.
Regarding Claim 18,
Prosperi teaches the claimed subject matter in claim 16. Prosperi does not explicitly disclose wherein the parameter comprises an amount of energy processed by the power module over time. 
Purdy (Fig.1), however, teaches a power module (23) connected to a device (21) and Purdy teaches wherein the parameter comprises an amount of energy processed by the power module over time (pars [49, 51]; Purdy teaches monitoring and measuring voltage and current through .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (2015/0301552 A1) in view of Jung et al. (2016/0064959 A1).
Regarding Claim 22,
Lim (Figs.5, 6A-6B) teaches a method, comprising: receiving power delivery capability information from a power module (102) by a device (110) powered by the power module (102) (pars [63-64]); determining a power delivery capability based on the power delivery capability information (pars [64-65]); receiving power from the power module (102) in accordance with the determined power delivery capability (par [65]). Lim does not explicitly disclose displaying an indication of the determined power delivery capability and does not explicitly state that the power module is an adapter.
Jung (Figs.2 and 8A-8B), however, teaches a power module (200) is an adapter that includes an AC/DC converter and provides power to the device (100) (pars [82, 86]). Jung further teaches the device (100) displaying an indication of the determined power delivery capability (pars [166-168]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lim to that of Jung’s display. The 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RASEM MOURAD/Examiner, Art Unit 2836                                      

/HAL KAPLAN/Primary Examiner, Art Unit 2836